Citation Nr: 1641753	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  13-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Denise Ross, Representative appointed under 38 C.F.R. 38 C.F.R. § 14.630


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1945 to July 1969.  He died in August 2008; the appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision and an October 2009 notification letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the October 2009 rating decision, the RO denied service connection for the cause of the Veteran's death.  In the October 2009 notification letter, the RO denied entitlement to burial benefits.

The appellant and her daughter testified before the undersigned at a Board hearing in July 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The appellant asserts that her husband's pancreatic cancer was due to exposure to radiation while serving in Operations CASTLE and CROSSROADS.  She also contends that the condition was due to exposure to Agent Orange while stationed in Vietnam.  

Service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are specific diseases which may be presumptively service-connected if manifested in a radiation-exposed veteran.  38 U.S.C.A. § 1112 (c)(1), (2); 38 C.F.R. § 3.309 (d)(1), (2).  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112 (c)(3)(A); 38 C.F.R. § 3.309 (d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309 (d) (2015).

The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309 (d)(3)(iv)(A).  For tests conducted by the United States, the term operational period for Operation CROSSROADS means the period of July 1, 1946 to August 31, 1946.  38 C.F.R. § 3.309 (d)(3)(v)(B).  For Operation CASTLE it means the period of March 1, 1954 through May 31, 1954.  38 C.F.R. § 3.309 (d)(3)(v)(J).  

The second way to establish service connection for a disease attributable to radiation exposure is under 38 C.F.R. § 3.311.  According to this regulation, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311 (b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as resulting from exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" includes pancreatic cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Service connection in radiation cases can also be established directly by showing that the disease was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's death certificate indicates that his death was caused by pancreatic cancer.  Pancreatic cancer is a "radiogenic disease" under 38 C.F.R. § 3.309.  In a radiation dose assessment report by the Department of Defense, Defense Threat Reduction Agency, received in October 1999, it was confirmed that the Veteran participated in Operation CROSSROADS from June 11, 1946 to August 22, 1946 and in Operation CASTLE from July 30, 1953 to October 13, 1955.  The report indicates that the Veteran was exposed to radiation during Operations CROSSROADS and CASTLE.  Thus, the record establishes that he was exposed to ionizing radiation.

As the evidence demonstrates that the Veteran was exposed to ionizing radiation, he subsequently developed a radiogenic disease, and the disease became manifest 
5 years or more after exposure, a remand is warranted for additional development pursuant to 38 C.F.R. § 3.311(b)(5)(iv).  

Lastly, as noted herein, in the October 2009 notification letter, the RO denied entitlement to burial benefits.  In the appellant's notice of disagreement, she indicated that she disagreed with the RO's decisions.  The Board construes the disagreement to include the denial of entitlement to burial benefits.  However, the RO has not issued a statement of the case in response to the appellant's notice of disagreement with the denial of burial benefits.  Accordingly, the issue must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case for the issue of entitlement to burial benefits.

2.  Develop the appellant's claim of service connection for the cause of the Veteran's death as necessary in accordance with the provisions of 38 C.F.R. § 3.311, to include referral to the Under Secretary for Benefits as well as any other action deemed appropriate.  In doing so, document all actions that are taken and any determinations that are made.

3.  Readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the issue remains denied, the appellant and her representative should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



